DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    312
    692
    media_image1.png
    Greyscale


Product claims 1, 2, 6, 9, 13, 21, 22, 29, 30, 32, 35, 36-38, 42-44, 54-56, 60, 61, 65, 67, 73, 76, 79, 80, 102-104 are examined together upon the finding of the allowability of the elected species.  
Claims 105, 109, 114-117, 120-122 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.


    PNG
    media_image2.png
    24
    103
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    17
    119
    media_image3.png
    Greyscale
 to explore compact prosecution failed.  

  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 9, 13, 21, 22, 29, 30, 32, 35, 36-38, 42-44, 54-56, 60, 61, 65, 67, 73, 76, 79, 80 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few of the compounds of formula I, does not reasonably provide enablement for the large number of possibilities claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula I with large numbered of substituents layered on top of substituents encompassing wide variety and number of conceivable structures.  These substituents and hence the compounds of formula I are drawn to species that vary widely in physical and chemical properties such as size, molecular weight, stereochemistry, logP, acidity, basicity, etc.  These factors are known in the art (see references cited below) to greatly influence biological properties, for example, binding interaction between target protein and small molecule (drug) and art recognized concepts relating to productive small molecule-macromolecule interaction and finds little support in the specification.  
The direction, working examples are limited to few combination of the multiple variables of the formula I.  Consider for example, the R2 variable which is defined as follows:

    PNG
    media_image4.png
    141
    694
    media_image4.png
    Greyscale

The C6-10 aryl includes hitherto unknown C8 and C9 aromatic possibilities.  Likewise C7 is a tropylium ion and is aromatic, it is not seen where in the specification enabling disclosure is found for such compounds.  Similarly there is no working example for a C10 aryl compound. Enabling disclosure is found for R2 = C6 aryl compounds wherein only one possibility for this R2 is found. Similarly, enabling disclosure is found for only heteroaryl possibility for R3.   See claim 102.  These are only examples.  
The two prong 112-1 requirement enabling disclosure to make and use.  
Even within this narrow spectrum of disclosed compounds, as per data in Table 1, a range of biological activities is obtained.  Structurally similar compounds show widely differing IC50s consistent with unpredictability in the art.    
Pharmacological properties are unpredictable and ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-54 (2000) (p. 146, left column) and J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784.  

    PNG
    media_image5.png
    95
    310
    media_image5.png
    Greyscale


Ikeda in the group -C=ONR4SO2R3 instead of -CH2NHSO2R (see claim 18 of Ikeda: 
examples 71 and 107. Also see US 10344016. Prior art teaches that R2 and R3 as disclosed is limiting for the desired intended biological property.  
The scope of enablement varies inversely with the degree of unpredictability of the factors involved and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).. 
No clear definition of structural features necessary for desired biological activity (pharmacophore) is taught in the specification.  
There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

s 102-104 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625